 



Exhibit 10.1
EXECUTIVE EMPLOYMENT AGREEMENT
     This Employment Agreement (“Agreement”), including the attached Exhibit
“A,” is entered into between the Inn of the Mountain Gods Resort and Casino, a
Mescalero Apache Tribal enterprise, having offices at 287 Carrizo Canyon Road,
Mescalero, New Mexico 88340 (“Employer”), and Brian D. Parrish, an individual
currently residing at 125 Mira Monte Road, Post Office Box 2072, Alto, New
Mexico 88312 (“Employee”), to be effective as of the 12th day of September, 2005
(the “Effective Date”).
WITNESSETH
     WHEREAS, Employer desires to employ Employee in the position set forth on
Exhibit “A” and under the terms and conditions set forth in this Employment
Agreement.
     WHEREAS, Employee is willing to accept employment with Employer under the
terms and conditions set forth in this Employment Agreement; and
     NOW, THEREFORE, for and in consideration of the mutual promises, covenants,
and obligations contained herein, Employer and Employee agree as follows:
ARTICLE 1: EMPLOYMENT AND DUTIES:
     1.1 Employer agrees to employ Employee, and Employee agrees to be employed
by Employer, beginning as of the Effective Date and continuing until the date
set forth on Exhibit “A” (the “Term”), subject to the terms and conditions of
this Agreement.
     1.2 Employee initially shall be employed in the position set forth on
Exhibit “A.” Employer may subsequently assign Employee to a different position
or modify Employee’s duties and responsibilities; provided however, in the event
Employer substantially reduces the duties or responsibilities of Employee,
Employee may elect to terminate this Agreement pursuant to Article 3 below.
Employee agrees to serve in the assigned position and to perform diligently and
to the best of Employee’s abilities the duties and services appertaining to such
position as determined by Employer, as well as such additional or different
duties and services appropriate to such position which Employee from time to
time may be reasonably directed to perform by Employer. Employee shall at all
times comply with and be subject to such policies and procedures as Employer may
establish from time to time.
     1.3 Employee shall, during the period of Employee’s employment by Employer,
devote Employee’s full business time, energy, and best efforts to the business
and affairs of Employer and its Enterprises or other entities. Employee may not
engage, directly or indirectly, in any other business, investment, or activity
that interferes with Employee’s performance of Employee’s duties hereunder, is
contrary to the interests of Employer, or requires any significant portion of
Employee’s business time.

- 1 -



--------------------------------------------------------------------------------



 



     1.4 In connection with Employee’s employment by Employer, Employer shall
endeavor to provide Employee access to such information pertaining to the
business and services of Employer as is appropriate for Employee’s employment
responsibilities. Employer also shall endeavor to provide to Employee the
opportunity to develop business relationships with those of Employer’s clients
and potential clients that are appropriate for Employee’s employment
responsibilities.
     1.5 Employee acknowledges and agrees that at all times during the
employment relationship Employee owes fiduciary duties to Employer, including
but not limited to the fiduciary duties of the highest loyalty, fidelity and
allegiance to act at all times in the best interests of the Employer, to make
full disclosure to Employer of all information that pertains to Employer’s
business and interests, to do no act which would injure Employer’s business, its
interests, or its reputation, and to refrain from using for Employee’s own
benefit or for the benefit of others any information or opportunities pertaining
to Employer’s business or interests that are entrusted to Employee or that
Employee learned while employed by Employer. Employee acknowledges and agrees
that upon termination of the employment relationship, Employee shall continue to
refrain from using for Employee’s own benefit or the benefit of others any
information or opportunities pertaining to Employer’s business or interests that
were entrusted to Employee during the employment relationship or that Employee
learned while employed by Employer. Employee agrees that while employed by
Employer and thereafter Employee shall not knowingly take any action that
interferes with the internal relationships between Employer and its employees or
representatives or interferes with the external relationships between Employer
and third parties.
     1.6 It is agreed that any direct or indirect interest in, connection with,
or benefit from any outside activities, particularly commercial activities,
which interest might in any way adversely affect Employer or any of its
Enterprises or other entities, involves a possible conflict of interest. In
keeping with Employee’s fiduciary duties to Employer, Employee agrees that
during the employment relationship Employee shall not knowingly become involved
in a conflict of interest with Employer or its affiliates, or upon discovery
thereof, allow such a conflict to continue. Moreover, Employee agrees that
Employee shall disclose to Employer’s Chairperson or the Chief Operating Officer
should such duty be so delegated, same herein referred to as “Chairperson” any
facts that might involve such a conflict of interest that has not been approved
by Employer’s Chairperson. Employer and Employee recognize that it is impossible
to provide an exhaustive list of actions or interests that constitute a
“conflict of interest.” Moreover, Employer and Employee recognize there are many
borderline situations. In some instances, full disclosure of facts by the
Employee to Employer’s Chairperson or the Chief Operating Officer should such
duty be so delegated, may be all that is necessary to enable Employer or its
affiliates to protect its interests. In others, if no improper motivation
appears to exist and the interests of Employer or its affiliates have not
suffered, prompt elimination of the outside interest will suffice. In still
others, it may be necessary for Employer to terminate the employment
relationship. Employer and Employee agree that Employer’s determination as to
whether a conflict of interest exists shall be conclusive. Employer reserves the
right to take such action as, in its judgment, will end the conflict.

- 2 -



--------------------------------------------------------------------------------



 



     1.7 Employee understands and acknowledges that the terms and conditions of
this Agreement constitute confidential information. Employee shall keep
confidential the terms of this Agreement and shall not disclose this
confidential information to anyone other than as required by law. Employee
acknowledges and understands that disclosure of the terms of this Agreement
constitutes a material breach of this Agreement and could subject Employee to
disciplinary action, including without limitation, termination of employment.
ARTICLE 2: COMPENSATION AND BENEFITS:
     2.1 Employee’s monthly base salary during the Term shall be not less than
the amount set forth under the heading “Monthly Base Salary” on Exhibit “A,”
subject to increase at the sole discretion of the Employer, provided however,
that Employee shall receive an annual cost of living increase based on the
percentage specified by Employer for all of Employer’s employees or a mutually
agreeable federal governmental index, which shall be paid in accordance with
Employer’s standard payroll practice. Any calculation to be made under this
Agreement with respect to Employee’s Monthly Base Salary shall be made using the
then current Monthly Base Salary in effect at the time of the event for which
such calculation is made.
     2.2 While employed by Employer, Employee shall be allowed to participate,
on the same basis generally as other employees of Employer, in all general
employee benefit plans and programs, including improvements or modifications of
the same, which on the effective date or thereafter are made available by
Employer to all or substantially all of Employer’s employees. Such benefits,
plans, and programs may include, without limitation, paid vacation, paid sick
leave, paid holidays, and medical, health, and dental care, life insurance,
disability protection, and pension plans. Nothing in this Agreement is to be
construed or interpreted to provide greater rights, participation, coverage, or
benefits under such benefit plans or programs than provided to similarly
situated employees pursuant to the terms and conditions of such benefit plans
and programs.
     2.3 While employed by Employer, Employee shall be entitled to reimbursement
for all reasonable expenses, including travel and entertainment, incurred by
Employee in the performance of Employee’s duties. Where time allows, any such
request for expenditure shall be approved in advance by the Chief Operating
Officer. Employee will maintain records and written receipts as required by the
Employer’s policy and reasonably requested by the Employer to substantiate such
expenses.
     2.4 Employer shall not by reason of this Article 2 be obligated to
institute, maintain, or refrain from changing, amending, or discontinuing, any
such incentive compensation or employee benefit program or plan, so long as such
actions are similarly applicable to covered employees generally. Moreover,
unless specifically provided for in a written plan document adopted by the
Management Board of the Inn of the Mountain Gods Resort and Casino, none of the
benefits or arrangements described in this Article 2 shall be secured or funded
in any way, and each shall instead constitute an unfunded and

- 3 -



--------------------------------------------------------------------------------



 



unsecured promise to pay money in the future exclusively from the general assets
of Employer.
     2.5 Employer may withhold from any compensation, benefits, or amounts
payable under this Agreement all federal, state, or other taxes as may be
required pursuant to any law or governmental regulation or ruling.
ARTICLE 3: TERMINATION PRIOR TO EXPIRATION OF TERM AND EFFECTS OF SUCH
TERMINATION:
     3.1 Notwithstanding any other provisions of this Agreement, Employer shall
have the right to terminate Employee’s employment under this Agreement at any
time prior to the expiration of the Term for any of the following reasons:
     (i) For “cause” upon the determination by the Employer’s Chairperson that
“cause” exists for the termination of the employment relationship. As used in
this Section 3.1 (i), the term “cause” shall mean [a] Employee’s gross
negligence or willful misconduct in the performance of the duties and services
required of Employee pursuant to this Agreement; [b] Employee has been convicted
of a felony; [c] Employee has willfully refused without proper legal reason to
perform the duties and responsibilities required of Employee under this
Agreement which remains uncorrected for thirty (30) days following written
notice to Employee by Employer of such breach; [d] Employee’s involvement in a
conflict of interest as referenced in Section 1.6 for which Employer makes a
determination to terminate the employment of Employee which remains uncorrected
for thirty (30) days following written notice to Employee by Employer of such
breach; [e] Employee has willfully engaged in conduct that Employee knows or
should know is materially injurious to Employer or any of its respective
Enterprises or other entities; [f] Employee’s material breach of any material
provision of this Agreement or Tribal policy which remains uncorrected for
thirty (30) days following written notice to Employee by Employer of such
breach; [g] Employee violates the Indian Gaming Regulatory Act or other
applicable United States law as proscribed by Section 5.1; or [h] Employee no
longer has a valid Mescalero Apache Tribal Gaming Commission Gaming License. It
is expressly acknowledged and agreed that the decision as to whether “cause”
exists for termination of the employment relationship by Employer is delegated
to the Employer’s Chairperson for determination. If Employee disagrees with the
decision reached by Employer’s Chairperson, the dispute will be limited to
whether Employer’s Chairperson reached the decision in good faith;
     (ii) for any other reason whatsoever, with or without cause, in the sole
discretion of the Chairperson of Employer;
     (iii) upon Employee’s death; or

- 4 -



--------------------------------------------------------------------------------



 



     (iv) upon Employee’s becoming disabled so the Employee is permanently and
totally unable to perform Employee’s duties for Employer as a result of any
medically determinable physical or mental impairment as supported by a written
medical opinion to the foregoing effect by a physician selected by Employer.
The termination of Employee’s employment prior to the expiration of the Term
shall constitute a severance and shall be subject to the terms of Section 3.3
below.
     3.2 Notwithstanding any other provisions of this Agreement except
Section 8.6, Employee shall have the right to terminate the employment
relationship under this Agreement at any time prior to the expiration of the
Term of employment of the following reasons:

  (i)   a material breach by Employer of any material provision of this
Agreement which remains uncorrected for thirty (30) days following written
notice by Employee of such breach to Employer. Any such termination shall be
subject to the provisions of Section 3.3 below.     (ii)   for any other reason
whatsoever, in the sole discretion of Employee. Under this subprovision Employee
shall not be entitled to rights under 3.3 below.

     3.3 Upon termination of the employment relationship by either Employer or
Employee prior to the expiration of the Term, in consideration of the Employees
continued obligations hereunder, after such termination (including without
limitation Employee’s under Article 6, 7 and Section 8.2 ) to receive the then
current monthly base salary, benefits, allowance continuation as set forth in
Exhibit A as follows:

  (i)   Severance calculated at the rate of one month of severance for each full
three (3) months of employment under the terms of this agreement or any other
prior agreement or Executive Employment Agreement previously executed between
Employer and Employee.     (ii)   Same should be paid at the time of normal
preparation and issuance of payroll checks, and same shall be reduced by
standard deductions taken from such severance payments.     (iii)   Such
severance under the provisions of this section shall be limited to a total of
twelve (12) months of severance.

     (iv) Such severance payment shall terminate should employee violate the
provisions of Article 7 (post employment non-competition obligations) or
Section 8.2 (under miscellaneous). Such termination of severance for any such
violation shall be upon giving notice to Employee that such severance is being
stopped

- 5 -



--------------------------------------------------------------------------------



 



and no further payment will be made pursuant to the provisions of this Section.
     3.4 Upon termination of the employment relationship as a result of
Employee’s death, Employee’s heirs, administrators, or legatees shall be
entitled to Employee’s pro rata salary through the date of such termination.
     3.5 In all cases, the compensation and benefits payable to Employee under
this Agreement upon termination of the employment relationship shall be offset
against any amounts to which Employee may otherwise be entitled under any and
all severance plans, and policies of Employer.
     3.6 Termination of the employment relationship does not terminate those
obligations imposed by this Agreement that are continuing obligations,
including, without limitation, Employee’s obligations under Articles 6 ,7 and
Section 8.2.
     3.7 This Agreement governs the rights and obligations of Employer and
Employee with respect to Employee’s salary and other perquisites of employment.
ARTICLE 4: CONTINUATION OF EMPLOYMENT BEYOND TERM; TERMINATION AND EFFECTS OF
TERMINATION:
     4.1 Should Employee remain employed by Employer beyond the expiration of
the Term specified on Exhibit “A,” such employment shall convert to an at will
employment for a month to month period with same terminable at anytime by either
Employee or Employer for any reason whatsoever, with or without cause. During
such month to month employment, severance benefits payable under Section 3.3
above, shall continue to accrue. Other than the severance provisions under
Section 3.3. above such termination of the employment relationship by either
Employer or Employee for any reason whatsoever, shall terminate all benefits and
rights to Employee except those provided by the severance package as referred to
above.
ARTICLE 5: MESCALERO APACHE TRIBE LAWS, MESCALERO APACHE TRIBAL GAMING
COMMISSION REGULATIONS AND UNITED STATES INDIAN GAMING REGULATORY ACT AND OTHER
LAWS:
     5.1. Employee shall at all times comply with applicable Mescalero Apache
Tribal laws, Mescalero Apache Tribal Gaming Commission regulations and United
States laws applicable to Employee’s actions on behalf of Employer, including
specifically, without limitation, the Tribal Gaming Ordinance and the United
States Indian Gaming Regulatory Act, generally codified in 25 USC 2701 (“IGRA”),
as the IGRA may hereafter be amended, and/or its successor statutes. If Employee
pleads guilty to or nolo contendere or admits civil or criminal liability under
the IGRA or other applicable United States law, or if a court finds that
Employee has personal civil or criminal liability under the IGRA or other
applicable United States law, or if a court finds that Employee committed an
action resulting in any Mescalero Apache Tribal Resort Enterprise or other
Tribal Enterprise or entity having civil or criminal liability or responsibility
under the IGRA or other

- 6 -



--------------------------------------------------------------------------------



 



applicable United States law with knowledge of the activities giving rise to
such liability or knowledge of facts from which Employee should have reasonably
inferred the activities giving rise to liability had occurred or were likely to
occur, such action or finding shall constitute “cause” for termination under
this Agreement unless Employer’s highest applicable level of Employer’s
management determines that the actions found to be in violation of the IGRA or
other applicable United States law were taken in good faith and in compliance
with all applicable policies of Employer.
ARTICLE 6: OWNERSHIP AND PROTECTION OF INFORMATION; COPYRIGHTS:
     6.1 All information, ideas, concepts, improvements, discoveries, and
inventions, whether patentable or not, which are conceived, made, developed or
acquired by Employee, individually or in conjunction with others, during
Employee’s employment by Employer (whether during business hours or otherwise
and whether on Employer’s premises or otherwise) which relate to Employer’s
business, products or services (including, without limitation, all such
information relating to corporate opportunities, research, financial and sales
data, pricing and trading terms, evaluations, opinions, interpretations,
acquisition prospects, the identity of customers or their requirements, the
identity of key contacts within the customer’s organizations or within the
organization of acquisition prospects, or marketing and merchandising
techniques, prospective names, and marks) shall be disclosed to Employer and are
and shall be the sole and exclusive property of Employer. Moreover, all
drawings, memoranda, notes, records, files, correspondence, drawings, manuals,
models, specifications, computer programs, maps and all other writings or
materials of any type embodying any of such information, ideas, concepts,
improvements, discoveries, and inventions are and shall be the sole and
exclusive property of Employer.
     6.2 Employee acknowledges that the business of Employer, its Enterprises
and other entities is highly competitive and that their strategies, methods,
books, records, and documents, their technical information concerning their
products, equipment, services, and processes, procurement procedures and pricing
techniques, the names of and other information (such as credit and financial
data) concerning their customers and business affiliates, all comprise
confidential business information and trade secrets which are valuable, special,
and unique assets which Employer, its Enterprises and other entities use in
their business to obtain a competitive advantage over their competitors.
Employee further acknowledges that protection of such confidential business
information and trade secrets against unauthorized disclosure and use is of
critical importance to Employer, its Enterprises and other entities in
maintaining their competitive position. Employee hereby agrees that Employee
will not, at any time during or after his employment by Employer, make any
unauthorized disclosure of any confidential business information or trade
secrets of Employer, its subsidiaries and other entities, or make any use
thereof, except in the carrying out of his or her employment responsibilities
hereunder. Employer its Enterprises and other entities shall be third party
beneficiaries of Employee’s obligations under this Section. As a result of
Employee’s employment by Employer, Employee may also from time to time have
access to, or knowledge of, confidential business information or trade secrets
of third parties, such as customers, suppliers, partners, joint ventures, and

- 7 -



--------------------------------------------------------------------------------



 



the like, of Employer, its subsidiaries and other entities. Employee also agrees
to preserve and protect the confidentiality of such third party confidential
information and trade secrets to the same extent, and on the same basis, as
Employer’s confidential business information and trade secrets. Employee
acknowledges that money damages would not be sufficient remedy for any breach of
this Article 6 by Employee, and Employer shall be entitled to enforce the
provisions of this Article 6 by terminating any payments then owing to Employee
under this Agreement and/or to specific performance and injunctive relief as
remedies for such breach or any threatened breach. Such remedies shall not be
deemed the exclusive remedies for a breach of this Article 6, but shall be in
addition to all remedies available at law or in equity to Employer, including
the recovery of damages from Employee and his or her agents involved in such
breach.
     6.3 All written materials, records, and other documents made by, or coming
into the possession of, Employee during the period of Employee’s employment by
Employer which contain or disclose confidential business information or trade
secrets of Employer, its Enterprises and other entities shall be and remain the
property of Employer, its Enterprises and other entities, as the case may be.
Upon termination of Employee’s employment by Employer, for any reason, Employee
promptly shall deliver the same, and all copies thereof, to Employer.
     6.4 If, during Employee’s employment by Employer, Employee creates any
original work of authorship fixed in any tangible medium of expression which is
the subject matter of copyright (such as videotapes, written presentations on
acquisitions, computer programs, drawings, maps, architectural renditions,
models, manuals, brochures, or the like) relating to Employer’s business,
products, or services, whether such work is created solely by Employee or
jointly with others (whether during business hours or otherwise and whether on
Employer’s premises or otherwise), Employee shall disclose such work to
Employer. Employer shall be deemed the author of such work if the work is
prepared by Employee in the scope of his employment; or, if the work is not
prepared by Employee within the scope of his employment but is specially ordered
by Employer as a contribution to a collective work, as a part of a motion
picture or other audiovisual work, as a translation, as a supplementary work, as
a compilation, or as an instructional text, then the work shall be considered to
be work made for hire and Employer shall be the author of the work. If such work
is neither prepared by the Employee within the scope of his employment nor a
work specially ordered and is deemed to be a work made for hire, then Employee
hereby agrees to assign, and by these presents does assign, to Employer all of
Employee’s worldwide right, title, and interest in and to such work and all
rights of copyright therein.
     6.5 During the period of Employee’s employment by Employer and thereafter,
Employee shall assist Employer and its nominee, at any time, in the protection
of Employer’s worldwide right, title, and interest in and to information, ideas,
concepts, improvements, discoveries, and inventions, and its copyrighted works,
including without limitation, the execution of all formal assignment documents
requested by Employer or its nominee and the execution of all lawful oaths and
applications for applications for patents and registration of copyright in the
United States and foreign countries.

- 8 -



--------------------------------------------------------------------------------



 



ARTICLE 7: POST-EMPLOYMENT NON-COMPETITION OBLIGATIONS:
     7.1 As part of the consideration for the compensation and benefits to be
paid to Employee hereunder, in keeping with Employee’s duties as a fiduciary and
in order to protect Employer’s interests in the confidential information of
Employer and the business relationships developed by Employee with the clients
and potential clients of Employer, and as an additional incentive for Employer
to enter into this Agreement, Employer and Employee agree to the non-competition
provisions of this Article 7. Employee agrees that during the period of
Employee’s non-competition obligations hereunder, Employee will not, directly or
indirectly work for Employee or for others, in Otero County, Lincoln County,
Chaves County and Dona Ana County, New Mexico:
     (i) engage in any business competitive with the business conducted by
Employer;
     (ii) render advice or services to, or otherwise assist, any other person,
association, or entity who is engaged, directly or indirectly, in any business
competitive with the business conducted by Employer;
     (iii) induce any employee of Employer, its Enterprises and other entities
to terminate his or her employment with Employer, its Enterprises and other
entities, or hire or assist in the hiring of any such employee by person,
association, or entity not affiliated with Employer.
These non-competition obligations shall extend during the term of this agreement
and for twelve (12) months after termination or expiration whichever should
occur last.
     7.2 Employee understands that the foregoing restrictions may limit his
ability to engage in certain businesses during the period provided for above,
but acknowledges that Employee will receive sufficiently high remuneration and
other benefits (e.g., the right to receive compensation under Section 3.3 upon
termination) under this Agreement to justify such restriction. Employee
acknowledges that money damages would not be sufficient remedy for any breach of
this Article 7 by Employee, and Employer shall be entitled to enforce the
provisions of this Article 7 by terminating any payments then owing to Employee
under this Agreement and/or to specific performance and injunctive relief as
remedies for such breach or any threatened breach. Such remedies shall not be
deemed the exclusive remedies for a breach of this Article 7, but shall be in
addition to all remedies available at law or in equity to Employer, including,
without limitation, the recovery of damages from Employee and his or her agents
involved in such breach.
     7.3 It is expressly understood and agreed that Employer and Employee
consider the restrictions contained in this Article 7 to be reasonable and
necessary to protect the proprietary information of Employer. Nevertheless, if
any of the aforesaid restrictions are found by a court having jurisdiction to be
unreasonable, or overly broad as to geographic area or time, or otherwise
unenforceable, the parties intend for the restrictions therein set

- 9 -



--------------------------------------------------------------------------------



 



forth to be modified by such courts so as to be reasonable and enforceable and,
as so modified by the court, to be fully enforced.
ARTICLE 8: MISCELLANEOUS:
     8.1 For purposes of this Agreement the term “Employer” shall include the
Inn of the Mountain Gods Resort and Casino, Ski Apache, Casino Apache Travel
Center and any other Enterprise or entity of the Inn of the Mountain Gods Resort
and Casino.
     8.2 Employee shall refrain, both during the employment relationship and
after the employment relationship terminates, from publishing any oral or
written statements about Employer, its Enterprises and other entities, or any of
such entities’ officers, employees, agents or representatives that are
slanderous, libelous, or defamatory; or that disclose private or confidential
information about Employer, its Enterprises and other entities, or any of such
entities’ business affairs, officers, employees, agents, or representatives; or
that constitute an intrusion into the seclusion or private lives of Employer,
its Enterprises and other entities, or such entities’ officers, employees,
agents, or representatives; or that give rise to unreasonable publicity about
the private lives of Employer, its Enterprises and other entities, or any of
such entities’ officers, employees, agents, or representatives; or that place
Employer, its Enterprises and other entities, or any of such entities’ or its
officers, employees, agents, or representatives in a false light before the
public; or that constitute a misappropriation of the name or likeness of
Employer, its Enterprises and other entities, or any of such entities’ or its
officers, employees, agents, or representatives. A violation or threatened
violation of this prohibition may be enjoined by the courts. The rights afforded
the Employer under this provision are in addition to any and all rights and
remedies otherwise afforded by law.
     8.3 For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when personally delivered or when mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
If to Employer:

         
Chief Operating Officer
      F. Randolph Burroughs, Esq.
Inn of the Mountain Gods Resort and Casino
  and   Burroughs and Rhodes
287 Carrizo Canyon Road
      906 Virginia Ave.
Mescalero, New Mexico 88340
      Alamogordo, New Mexico 88310

If to Employee, to the address shown on the first page hereof.
Either Employer or Employee may furnish a change of address to the other in
writing in accordance herewith, except that notices of changes of address shall
be effective only upon receipt.

- 10 -



--------------------------------------------------------------------------------



 



     8.4 This Agreement shall be governed in all respects by the laws of the
Mescalero Apache Tribe, excluding any conflict-of-law rule or principle that
might refer the construction of the Agreement to the federal courts of the
United States.
     8.5 No failure by either party hereto at any time to give notice of any
breach by the other party of, or to require compliance with, any condition or
provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.
     8.6 If a dispute arises out of or related to this Agreement, other than a
dispute regarding Employee’s obligations under Article 6, or Article 7, and if
the dispute cannot be settled through direct discussions, then Employer and
Employee agree to first endeavor to settle the dispute in an amicable manner by
mediation, before having recourse to any other proceeding or forum.
     8.7 Each of Employer and Employee is a citizen of the United States of
America. Employer’s principal place of business is in Mescalero, Otero County,
New Mexico. This Agreement was negotiated and signed in Mescalero, New Mexico.
This Agreement shall be performed in Mescalero, New Mexico. Any litigation that
may be brought by either Employer or Employee involving the enforcement of this
Agreement or the rights, duties, or obligations of this Agreement, shall be
brought exclusively in the Tribal court sitting in Mescalero, Otero County, New
Mexico, or federal courts having jurisdiction over the Mescalero Apache Tribe.
     8.8 It is a desire and intent of the parties that the terms, provisions,
covenants, and remedies contained in this Agreement shall be enforceable to the
fullest extent permitted by law. If any such term, provision, covenant, or
remedy of this Agreement or the application thereof to any person, association,
or entity or circumstances shall, to any extent, be construed to be invalid or
unenforceable in whole or in part, then such term, provision, covenant, or
remedy shall be construed in a manner so as to permit its enforceability under
the applicable law to the fullest extent permitted by law. In any case, the
remaining provisions of this Agreement or the application thereof to any person,
association, or entity or circumstances other than those to which they have been
held invalid or unenforceable, shall remain in full force and effect.
     8.9 This Agreement shall be binding upon and inure to the benefit of
Employer and any other person, association, or entity which may hereafter
acquire or succeed to all or substantially all of the business or assets of
Employer by any means whether direct or indirect, by purchase, merger,
consolidation, or otherwise. Employee’s rights and obligations under Agreement
hereof are personal and such rights, benefits, and obligations of Employee shall
not be voluntarily or involuntarily assigned, alienated, or transferred, whether
by operation of law or otherwise, without the prior written consent of Employer.
     8.10 There may exist other agreements between Employer and Employee
relating to the employment relationship between them, e.g., the agreement with
respect to company policies contained in Employer’s Policy booklet and
agreements with respect to

- 11 -



--------------------------------------------------------------------------------



 



benefit plans and health insurance. This Agreement replaces and merges previous
agreements and discussions pertaining to the following subject matters covered
herein: the nature of Employee’s employment relationship with Employer and the
term and termination of such relationship. This Agreement constitutes the entire
agreement of the parties with regard to such subject matters, and contains all
of the covenants, promises, representations, warranties, and agreements between
the parties with respect such subject matters. Each party to this Agreement
acknowledges that no representation, inducement, promise, or agreement, oral or
written, has been made by either party with respect to such subject matters,
which is not embodied herein, and that no agreement, statement, or promise
relating to the employment of Employee by Employer that is not contained in this
Agreement shall be valid or binding. Any modification of this Agreement will be
effective only if it is in writing and signed by each party whose rights
hereunder are affected thereby, provided that any such modification must be
authorized or approved by Employer’s Chief Operating Officer.
     8.11 This agreement supercedes that prior agreement dated October 27, 2005
and amended November 22, 2006. Further, severance rights accrued to Employee
based on a prior agreement when Employee was Director of Marketing. For accrual
purposes, same would be retroactive to date of such Director of Marketing
agreement which is dated December 12, 2002.
     IN WITNESS WHEREOF, Employer and Employee have duly executed this Agreement
in multiple originals to be effective on the date first stated above.
INN OF THE MOUNTAIN GODS
RESORT AND CASINO

                 
By:
  /s/ Mark R. Chino       By:   Brian D. Parrish
 
                Mark R. Chino, Chief Executive Officer       Brian D. Parrish,
Employee

This 20th day of December, 2007.

- 12 -



--------------------------------------------------------------------------------



 



EXHIBIT “A” TO
EXECUTIVE EMPLOYMENT AGREEMENT
BETWEEN THE
INN OF THE MOUNTAIN GODS RESORT AND CASINO
AND

     
Employee Name:
  Brian D. Parrish
 
   
Term:
  Effective the 12th day of September, 2005 thru the 11th day of September,
2008.
 
   
Position:
  Chief Operating Officer
 
   
Location:
  Mescalero, New Mexico
 
   
Reporting Relationship:
  To Chairperson of the Inn of the Mountain Gods Resort and Casino Management
Board or any person so designated by the Chairperson.
 
   
Monthly Base Salary:
  Twenty Nine Thousand One Hundred and Sixty-Six Dollars and 67/100 Dollars
($29,166.67)
 
   
Employee Benefits:
  Employee, spouse and eligible dependents will be eligible for immediate
coverage for medical, dental and vision benefits to the extent permitted by the
Plan Document.
 
   
Effective date of this Amendment:
  This agreement supercedes the prior Executive Employment Agreement. All rights
conferred by prior agreements and amendments are incorporated herein by
reference.

             
/s/ Brian D. Parrish
           /s/ Mark R. Chino    
 
Brian D. Parrish, Chief Operating Officer
     
 
Mark R. Chino, Chief Executive Officer    

This 20th day of December, 2007.

- 13 -